[PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                      FOR THE ELEVENTH CIRCUIT             U.S. COURT OF APPEALS
                       ________________________              ELEVENTH CIRCUIT
                                                                  MAY 5 2000
                                                              THOMAS K. KAHN
                               No. 98-6404                         CLERK
                          Non-Argument Calendar
                        ________________________

                      D. C. Docket No. CV-98-G-117-S

BILL HARBERT CONSTRUCTION COMPANY,
a division of Bill Harbert International, Inc.,

                                                  Plaintiff - Counter-Defendant,
                                                  Appellee,

                                   versus

CORTEZ BYRD CHIPS, INC.,

                                                  Defendant - Counter-Claimant,
                                                  Appellant.

                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Alabama
                       _________________________
                               (May 5, 2000)


     ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES

Before TJOFLAT and EDMONDSON, Circuit Judges, and RONEY, Senior Circuit
      Judge.
PER CURIAM:

      This case comes before us by order of the United States Supreme Court, which

has reversed the judgment of this Court and remanded the case for our

reconsideration. See Cortez Byrd Chips, Inc. v. Bill Harbert Constr. Co., 529 U.S. ---,

(Mar. 21, 2000).

      The judgment of the district court is, pursuant to the mandate of the Supreme

Court, reversed, and this case is remanded to the district court for further proceedings

consistent with the Supreme Court’s opinion.

      REVERSED AND REMANDED.




                                           2